﻿




220.	Mr. President, I am happy to join my colleagues in congratulating you on your election as President of the thirty-third session of the General Assembly of the United Nations. I am confident that your experience and wisdom will enable you to give this Assembly the leadership that it needs if it is to meet expectations.
221.	With the most welcome addition of Solomon Islands, the membership of the United Nations has now reached 150. This is a remarkable growth since, 33 years ago, some 50 nations started building this Organization on the ruins of mankind's most terrible war. Through the dissolution of the system of imperialism, almost 100 new, free and independent States have emerged and become a powerful element in contemporary history. And let us never forget that there are more to come.
222.	Those tongues are ever numerous which deplore and attack the United Nations, and in particular this Assembly, as a political slow of overrated significance, long on words but short on deeds. Although not unaware of our shortcomings, we must answer such criticism not only by describing numerous achievements of the United Nations, but also by pointing out that 30 years is a very short time in the lives of international organizations. "Rome was not built in a day" is a saying in many Western languages. Was there ever a great culture, was there ever a major religion, that established itself and realized its potential in anything less than several generations? Why, then, should we demand instant fulfilment of the greatest dream in human history, the United Nations?
223.	We may say for the United Nations that childhood is behind us. We are now suffering the growing pains of adolescence. Before us stretches a long time in which we shall really come to grips with life and solve its problems with ever-growing strength and maturity. Such is the future of the United Nations as I see it. if I may quote the late Adlai Stevenson: "Let none of us mock its weakness for, when we do, we are mocking ourselves." Let us rather devote our strength faithfully to realizing the aspirations embodied in the Charter as truly united nations.

224.	The people of Iceland are an island race much dependent upon the sea. For this reason I hope it will be
understood why we attach more importance to the Conference on the Law of the Sea than to any other activity of the United Nations with the exception of the maintenance of peace and security.
225.	The oceans cover two-thirds of the surface of the earth. In spite of the fact that large areas will be within the national jurisdiction of coastal States, there remains an immense area of sea-bed and ocean floor which, it is hoped, will be affirmed to be the common heritage of mankind, as foreseen in the first resolutions of the General Assembly setting out the terms of reference of the Conference. I have no doubt, unfortunately, that the founding fathers of this grand design have been disappointed, even though much has been achieved and there is still a strong likelihood that a comprehensive law of the sea will be agreed upon.
226.	Yet the slow pace the Conference and the complex disputes which have repeatedly delayed its success give us serious cause for worry. Considering what is at stake-the rule of law over two-thirds of the globe I find that the matter should be raised to the highest political level in order to secure positive results from the long work already performed by ambassadors and experts, great as their achievement has been. Anarchy on the oceans would cause innumerable conflicts and immense damage, not least to the poorer nations. The successful conclusion of the Conference next year is vital and should most certainly be given the highest priority.
227.	Many phases of the work of the Conference have already been successfully concluded. The consensus reached on important matters has already brought about widespread practice which is unchallenged, in spite bf the lack of an agreed and ratified comprehensive treaty. In this category we can place most points concerning national maritime limits, which a large number of States have affirmed in their national legislation
228.	The vital interests of Iceland have throughout the last 30 years dictated that my country should be in the forefront in this field. Our next step will be comprehensive national legislation confirming the 200-mile economic zone, extending the breadth of the territorial sea from 4 to 12 miles, establishing measures for the preservation of the marine environment, and dealing with other related subjects. Such legislation will be discussed in the Government and Parliament of Iceland in the near future.
229 Permit me to return to the relatively short history of the United Nations by calling attention to the thirtieth anniversary of the Universal Declaration of Human Rights before the end of this Assembly session.
230.	This Declaration, coming so soon after the Charter itself, is one of the milestones in the work of the United Nations. Like the Ten Commandments of the Christian religion it has been and still is an inspirational guide to many; it has also caused fear and worry to those who trespass against it, but I am sorry to say it has been ignored and unrespected by far too many.
231.	The fight for human rights has been gaining momentum, and at the same time it has increased our awareness of the formidable work that remains undone in this field. We
all know that torture is practised more or less in scores of countries belonging to this Organization, and we must not rest until that blemish on mankind is erased. We know that thousands of people have been imprisoned for political reasons, for trade union activity or religious beliefs in a number of countries, and they are kept behind bars or in concentration camps, often without trial. This in the long run is an intolerable state of affairs. We know that racism and racial discrimination are not only practised widely, but are in some countries an official policy. In the fight against this, Assembly resolutions have been abundant but results are so far altogether too meagre. We know that other human rights, civil and political, economic, social and cultural, are widely abused.
232.	We must, on the occasion of the coming anniversary of the Declaration, rededicate ourselves and renew our efforts. Without the basic human rights there can be no individual freedom-and without individual freedom we shall never realize the central goals of the United Nations Charter.
233.	Talk of human rights directs our attention to the southernmost part of Africa, where racism, inequality and injustice are the very basis of social structures in which relatively small minorities oppress large majorities among the population. The pressure of the United Nations in this area must be increased and directed towards fair solutions and national freedom, without which this region might well plunge into armed conflict on a large scale.
234.	We must continue to condemn the policy of apartheid practised in South Africa and all that goes with that ominous system of suppression and inequity. International pressure in various forms must be increased in order to bring to an end this system and send that country on the way towards a just and equal society serving all its races.
235.	We trust that developments in Namibia will, in spite of temporary setbacks, continue and lead that country towards independence and majority rule in the near future. We hope that free elections under United Nations auspices will ensure equal opportunity to all groupings, certainly including SWAPO. This must be followed by substantial economic aid for build-up and development. The vital port of Walvis Bay must certainly be an integral part of Namibia.
236.	The swift movement of events in Zimbabwe has again taken a turn for the worse and caused disappointment to all those who hope for majority rule in that country. Renewed efforts to bring all parties to agreement on a peaceful transition must be made, but in the meantime present sanctions must be effectively maintained.
237.	The people of Iceland have in their past a long history under colonial rule. We know from our experience that freedom and independence do not of themselves bring a sudden reversal of conditions, and they do not instantly abolish poverty. But we certainly know that independence does kindle a national spirit and give nations new and further unknown strength for progress. But one ruling class must not be replaced by another, one kind of inequality and injustice must never replace another. Only with self-restraint, humanity and education can a suppressed
nation rise to anew age and advance to a new future.

238.	This we have experienced-and this many other newly independent nations have learned, each in its own way. Quickly acquired material prosperity, even with a high level of education, can bring with it serious difficulties and dangers of losing again the self-determination so precious to us all. Multinational corporations, moneylenders and even powerful international institutions can-if we do not watch out-stealthily replace the more obvious colonial masters of the past. Individual nations must in this modern age exercise internally moderation and self-discipline if they hope to find those same qualities in the international community. Salvation must, as always, begin at home.
239.	It is obvious that history has favoured some nations more than others, whatever the causes. Some have education, knowledge, technology, industry and abundance, while the fate of others has been overpopulation, poverty, disease and a widespread lack of education. In the highly developed countries we all share, to a differing degree, the opinion that the prosperous must give up a considerable share of their wealth to aid those who are poorer or less fortunate
240.	We ar6 yet to see this same philosophy firmly enough established in the relationships of nations. We must continue on this path and we must soon obtain much greater results than we have so far. It is not for me to say what are the right methods; direct aid, rising prices of raw materials or whatever. Let me only remind the Assembly that giving a starving man a fish you give him a meal; but teach him how to fish, and you have given him a livelihood.
241.	It does not befit the delegation of a small, unarmed nation like Iceland to venture to give to others advice on technical military matters, but I must voice our deep concern over the lack of progress made in the field of disarmament, especially as regards the monstrosities of mass destruction, poised and pointed at population centres with their infinite over-kill capacity. We are also disappointed at the slow progress of talks on mutual force reductions in the field of conventional arms
242.	Two aspects of this question I must mention with emphasis. First, it is downright tragic to see developing nations use vast amounts of money out of their limited resources for the purchase of arms, thus keeping the military industrial complex both pleased and prosperous. This, most obviously, is taking bread from the hungry and medicine from the sick; that is one of the most disconcerting aspects of the armaments race.
243.	The second point concerns again the vast ocean. There is in progress an immense and growing arms race in the naval, commercial shipping, fishing and research fields, all for military purposes. Showing the flag in every port around the globe, as the super-Powers do, is only one indication of a new form of imperialism. It is tragic indeed when submarines loaded with nuclear rockets are constantly creeping over ancient fishing banks and the trawler-men can expect to catch electronic devices in their nets. All of this most certainly counteracts the good work being done by the Conference on the Law of the Sea, where there has been manifested a great desire for preserving the marine environment, protecting living resources for maximum allowable yields to feed mankind, protecting commerce, and increasing human knowledge for peaceful ends.
244.	Once again we are faced with the acute and highly dangerous situation in the Middle East. We have supported the efforts of the United Nations to establish just, equitable and lasting peace in the area. The latest developments, which culminated in the discussions at Camp David, are to my mind a step in the right direction. I want to thank all those involved and express admiration for the statesmanship and courage shown. I hope that this effort will enhance the work of the United Nations, and I again pledge the support of the Icelandic delegation.
245.	There are a great many more problems on the agenda of this Assembly and pending in the chancelleries of the world, although I shall not take time to discuss them. I have kept mostly to the subjects that primarily concern the Icelandic people and on which we are, perhaps, capable of making useful contributions. But we shall listen with care to those who are more competent on other matters before we decide how to use our valuable vote in this Assembly.
246.	Let us remember that most of our problems are man-made and can be solved by man, given the necessary goodwill. Let us in these halls attempt preventive diplomacy, finding and settling potential disputes before they become acute problems. Let us to this end engage in candid debate without recrimination. Let us ever remember that we are not only solving the problems of our own age; we are here making the future.
247.	The people of Iceland believe in peace with freedom, justice and equality for nations and individuals.
248.	The United Nations journey of a thousand leagues started with a single step, but we are under way, distant though the goals may seem.
The delegation of Iceland wishes the United Nations continued and growing success under its able Secretary-General. We wish for a successful session of the General Assembly under the President's distinguished and able leadership.
